Per Curiam:
The question of fraud and collusion between Throop and Tobias to hinder and delay the creditors of the latter, was submitted to the jury under proper instructions. The entry of the amicable action of ejectment was not evidence of fraud. As the learned judge instructed the jury, it is an every-day transaction. If we concede that Tobias intended a fraud, it would not affect Dr. Throop unless the knowledge of it was brought home to him. In other words, he must have participated in it. The mere acts or declarations of Tobias, after the transaction, would not be sufficient to connect Throop with the alleged fraud. Hence it was not error to reject the petition of Tobias for opening the judgment. At most, it was his ex parte declarations. Nor was it error to reject the deposition of Mrs. Tobias. It was offered to show her husband’s turpitude. While he might be willing to admit it, his wife was not a competent witness to prove it. She was testifying directly against her husband.
Judgment affirmed.